EXHIBIT 10.25
Annual Cash Compensation of Named Executive Officers
The executive officers named in the compensation table in Monsanto’s proxy
statement dated Dec. 7, 2009 (the “Named Executive Officers”) have their base
salaries determined yearly by the People and Compensation Committee (the
“Committee”) of the Board of Directors. It is anticipated that such
determinations will occur annually, effective during a pay period in the
following January. The Named Executive Officers are all “at will” employees, and
do not have written or oral employment agreements other than change of control
agreements, the form of which is filed, as required, as an exhibit to reports
filed by the Company under the Exchange Act. The Company, upon the approval of
the Committee, retains the right to unilaterally decrease or increase the Named
Executive Officers’ base salaries at any time.
The Named Executive Officers are eligible to participate in the Company’s annual
incentive compensation plans for all regular employees, including executive
officers, which provide for cash awards. Summaries of such annual incentive
compensation plans are filed as exhibits, as required, to reports filed by the
Company under the Exchange Act.
On Oct. 25, 2010, the Committee approved for the Company’s Named Executive
Officers, (i) the following base salaries to become effective as of Jan. 10,
2011, and (ii) no annual incentive awards for the 2010 fiscal year.

                              Base Salary   Base Salary   FY 2010 Annual Named
Executive Officer   (as of 01/11/10)     (as of 1/10/11)         Incentive
Award    
Hugh Grant
Chairman of the Board, President
and Chief Executive Officer
  $ 1,403,780     $ 1,403,780     $  —  
Carl M. Casale
Executive V.P. and
Chief Financial Officer
  $ 590,000     $ 602,000     $  —  
Brett D. Begemann
Executive Vice President, Seeds & Traits
  $ 540,000     $ 551,000     $  —  
Robert T. Fraley, Ph.D.
Executive V.P. and Chief
Technology Officer
  $ 600,000     $ 612,000     $  —  

The Company intends to provide additional information regarding other
compensation awarded to the Named Executive Officers in respect of and during
the 2010 fiscal year in the proxy statement for its 2011 annual meeting of
shareowners, which proxy statement is expected to be filed with the Securities
and Exchange Commission in December 2010.

